DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 04/06/2022. Claims 21-39 are pending with claims 1-20 cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “a gap between the adjacent two bars” which renders the claim indefinite because claim 22 has previously recited “a gap between the adjacent two bars” it is unclear whether claim 23 is referring to the same gap or a different gap rendering the scope of the claim unclear and indefinite.
Claim 32 recites “the extending part is formed to protrude toward the height of the bar between adjacent two bars” however no “two bars” have been previously recited making it unclear how many bars are required. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAllister (US Pat. 5,011,729).
Regarding claim 21, McAllister discloses a vacuum adiabatic body comprising: a first plate (top aluminum plate 23; column 6, lines 40-45); a second plate (bottom plate 26); a vacuum space (32) provided between the first plate and the second plate; and a support (frame 33 with support columns 40, 41) configured to maintain a distance between the first plate and the second plate (33 capable of maintaining a distance between the first plate and the second plate), the support (33) being disposed next to the first plate (23); an extending part (peripheral edge 24, Fig. 4) extending from the first plate (24 shown bent 90 degrees extending from the edge of the first plate); wherein the first plate (23) extending in a direction of a width (width interpreted from left to right direction in Figs. 2-4) of the vacuum space (32); and the extending part (24) extending in a direction of a height (height interpreted from top to bottom direction in Figs. 2-4) of the vacuum space (32) such that movement of the support in a direction of the width of the vacuum space is limited, and wherein the support includes at least two bars (bars 40 and bars 41) and a support plate (plate 48 with holes for support bars 40, 41) connecting the at least two bars to each other such that the at least two bars are provided next to the first plate together (multiple bars 40 shown provided next to the first plate together in Figs. 3-4).
Regarding claim 22, McAllister discloses a vacuum adiabatic body comprising: a first plate (top aluminum plate 23; column 6, lines 40-45); a second plate (bottom plate 26); a vacuum space (32) provided between the first plate and the second plate; and a support (frame 33 with support columns 40, 41) configured to maintain a distance between the first plate and the second plate (33 capable of maintaining a distance between the first plate and the second plate), the support (33) being disposed next to the first plate (23); an extending part (peripheral edge 24, Fig. 4) extending from the first plate (24 shown bent 90 degrees extending from the edge of the first plate); wherein the first plate (23) extending in a direction of a width (width interpreted from left to right direction in Figs. 2-4) of the vacuum space (32); and the extending part (24) extending in a direction of a height (height interpreted from top to bottom direction in Figs. 2-4) of the vacuum space (32) such that movement of the support in a direction of the width of the vacuum space is limited, and wherein the support includes adjacent two bars (bars 40 and bars 41) extending in a direction of the height of the vacuum space, and a support plate (plate 48 with holes 49 for support bars 40, 41) extending in a direction of the width of the vacuum space such that the support plate supports a gap between the adjacent two bars (plate 48 with holes 49 for supports 40, 41 to maintain gap for vacuum space 32, Fig. 3).
Regarding claim 23, McAllister discloses the vacuum adiabatic body of claim 22, wherein the support plate (48) covers both the adjacent two bars (adjacent bars 40) and a gap between the adjacent two bars (gap between bars 40).
Regarding claim 24, McAllister discloses a vacuum adiabatic body comprising: a first plate (top aluminum plate 23; column 6, lines 40-45); a second plate (bottom plate 26); a vacuum space (32) provided between the first plate and the second plate; a support (frame 33 with support columns 40, 41) configured to maintain a distance between the first plate and the second plate (33 capable of maintaining a distance between the first plate and the second plate), the support (33) being disposed next to the first plate (23); and an extending part (peripheral edge 24, Fig. 4) extending from the first plate (23); wherein the support includes a support plate (plate 48 with holes 49 for support bars 40, 41) extending longer than a height (height interpreted from top to bottom direction in Figs. 2-4) of the vacuum space (32) in a direction of a width (width interpreted from left to right direction in Figs. 2-4) of the vacuum space (32) such that deformation of the first plate (23) in a direction of the height of the vacuum space is reduced, and wherein the first plate (23) extending in a same direction as the support plate (48); and the extending part (24) extending in a direction of the height of the vacuum space (32) such that movement of the support plate in a direction of the width of the vacuum space is limited (vacuum adiabatic body shown assembled in Fig. 3 and would allow movement of the support plate in a direction of the width of the vacuum space to be limited).
Regarding claim 25, McAllister discloses the vacuum adiabatic body of claim 24, wherein the extending part (24) contacts with the support plate (24 contacts 48 via contact surface 46; Fig. 7) in order to maintain a supporting structure of the support plate (48) and the first plate (23).
Regarding claim 26, McAllister discloses the vacuum adiabatic body of claim 24, wherein the support plate (48) is provided in a plate shape (plate shape shown in Fig. 4), or in a lattice shape such that an area that the support plate contacts the first plate is decreased, thereby reducing heat transfer (column 7, lines 30-45).
Regarding claim 27, McAllister discloses the vacuum adiabatic body of claim 24, wherein the extending part (24) is disposed in a groove (49) provided in the support plate (peripheral extending part 24 shown joined with 27 at end of plate 48 shown with groove 49; Fig. 4, 7).
Regarding claim 28, McAllister discloses the vacuum adiabatic body of claim 27, wherein the extending part (24) is formed to protrude in a shape corresponding to the groove (49) provided in the support plate (48).
Regarding claim 29, McAllister discloses the vacuum adiabatic body of claim 27, wherein the extending part (24) is inserted into the groove (49) provided in the support plate (48).
Regarding claim 30, McAllister discloses a vacuum adiabatic body comprising: a first plate (top aluminum plate 23; column 6, lines 40-45); a second plate (26); a vacuum space (32) provided between the first plate and the second plate; and a support (frame 33 with support columns 40, 41) configured to maintain a distance between the first plate and the second plate (33 capable of maintaining a distance between the first plate and the second plate), the support (33) being disposed next to the first plate (23); and an extending part (peripheral edge 24, Fig. 4) extending from the first plate (23), wherein the support includes a bar (40, 41) that extends in a direction of a height (height interpreted from top to bottom direction in Figs. 2-4) of the vacuum space (32), the bar having a smaller width than a height (40, 41 shown with a smaller width than a height; Figs. 3-4), and wherein the first plate (23) extending in a direction of a width (width interpreted from left to right direction in Figs. 2-4) of the vacuum space (32); and the extending part (24) extending in a same direction as the bar (40, 41) such that movement of the bar in a direction of the width of the vacuum space (32) is limited in order to reduce destruction of the bar (assembled vacuum adiabatic body in Fig. 3 shown having movement of the bar 40, 41 in a direction of the width of the vacuum space is limited).
Regarding claim 31, McAllister discloses the vacuum adiabatic body of claim 30, wherein the extending part (24) contacts with the bar (24 wraps around and contacts with the bar 40, 41; Figs. 3-4).
Regarding claim 32, McAllister discloses the vacuum adiabatic body of claim 30, wherein the extending part (24) is formed to protrude toward the height of the bar (40, 41) between adjacent two bars.
Regarding claim 33, McAllister discloses a vacuum adiabatic body comprising: a first plate (top aluminum plate 23; column 6, lines 40-45); a second plate (26); a vacuum space (32) provided between the first plate and the second plate; and a support (frame 33 with support columns 40, 41) configured to maintain a distance between the first plate and the second plate (33 capable of maintaining a distance between the first plate and the second plate), the support (33) being disposed next to the first plate (23); and an extending part (peripheral edge 24, or extending concave parts 30, Fig. 4) extending from the first plate (23), wherein the first plate extending in a direction of a width (width interpreted from left to right direction in Figs. 2-4) of the vacuum space (32); and the extending part (24) extending in a direction of a height (height interpreted from top to bottom direction in Figs. 2-4) of the vacuum space such that movement of the support in a direction of the width of the vacuum space is limited (assembled vacuum adiabatic body in Fig. 3 shown having movement of the support in a direction of the width of the vacuum space is limited), and wherein the extending part (24) contacts with the support (24 wraps around and contacts with the bar 40, 41 of support; Figs. 3-4).
Regarding claim 34, McAllister discloses the vacuum adiabatic body of claim 33, comprising a radiation resistance sheet (48) configured to reduce heat radiation between the first and second plates through the vacuum space (column 7, lines 30-45) and being disposed next to the first plate (23), wherein the extending part (24) is disposed to be spaced apart (via guide 45) from the radiation resistance sheet (48) to reduce a heat transfer from the first plate (23) to the second plate (26) via the radiation resistance sheet.
Regarding claim 35, McAllister discloses the vacuum adiabatic body of claim 33, wherein the extending part (24) extends downward from an edge of the first plate (23).
Regarding claim 36, McAllister discloses the vacuum adiabatic body of claim 33, wherein the extending part (30) is formed to protrude downward from any one place except from an edge portion of the first plate (extending concave portions formed at inner regions that protrude downward from any one place except from an edge portion of the first plate).
Regarding claim 37, McAllister discloses the vacuum adiabatic body of claim 33, wherein the support (33) includes a fixing bracket (34, 35) contacting the extending part to support the first plate (23) in order to maintain a supporting structure of the support and the first plate.
Regarding claim 38, McAllister discloses the vacuum adiabatic body of claim 33, wherein the extending part (24) is formed in the planar first plate (23).  It is noted that claim 38 contains a product by process limitation (i.e. using a forming mold) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over McAllister (US Pat. 5,011,729) in view of Lee et al. (US PG Pub. 2014/0315011).
Regarding claim 39, McAllister discloses the vacuum adiabatic body of claim 33, and further teaches a material of the support includes polyester film but does not explicitly teach wherein a material of the support includes a resin or a material selected from the group consisting of PC, glass fiber PC, low outgassing PC, PPS, and LCP.
Lee teaches the concept of a vacuum adiabatic body having a material of the support (20, 21) includes a resin or a material selected from the group consisting of PC, glass fiber PC, low outgassing PC, PPS, and LCP (paragraph 26) as a known material for providing adequate strength and support while reducing the conductive and radiative heat transfer. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of McAllister to have a material of the support includes a resin or a material selected from the group consisting of PC, glass fiber PC, low outgassing PC, PPS, and LCP taught by Lee in order to substitute known types of support materials for reducing the amount of heat transferred through the vacuum adiabatic body.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763